Exhibit 10.1(aq)

 

AMENDMENT NUMBER ELEVEN
TO THE
SAUER-DANFOSS EMPLOYEES’ SAVINGS PLAN
(As Amended and Restated Effective January 1, 1997)

 

By virtue and in exercise of the amending power reserved to Sauer-Danfoss (US)
Company (the “Company”) by Section 14.1 of the Sauer-Danfoss Employees’ Savings
Plan as amended and restated effective January 1, 1997 (the “Plan”) and pursuant
to the authority delegated to the undersigned officer of the Company by the
Board of Directors of the Company (the “Board”), the Plan is hereby amended,
effective as of January 1, 2004, as follows:

1.               The Plan is amended by deleting paragraph (b) of Section 5.2,
in its entirety, and substituting the following new paragraph (b) as a part
thereof:

“(b)                           Maximum Reduction.  The maximum reduction for any
Participant for any payroll period shall be one hundred percent (100%) of such
Participant’s Compensation for such payroll period; notwithstanding the
foregoing and notwithstanding any Participant Contribution elected by a
Participant under this Section 5.2, if a Participant has elected to defer a
percentage of his or her Compensation such that contribution of the gross amount
of the Compensation would leave insufficient funds to satisfy all required
deductions against such Compensation (including, but not limited to, any pre-tax
elective contributions or benefit contributions made by such Participant, wage
assignments, wage garnishments, child support payments, levies, remittance of
all applicable taxes to governmental authorities (collectively the
“Deductions”)), then the applicable Participant Contribution amount shall be
made net of the smallest amount of Deductions needed to satisfy all such
payments which cannot be covered from the portion of Compensation not deferred.”

IN WITNESS WHEREOF, the Company has authorized the execution on its behalf of
this Amendment Number Eleven this 31st day of December, 2004.

 

 

 

Sauer-Danfoss (U.S.) Company

 

 

 

 

By:

/s/ JAMES T. REMUS

 

 

 

James T. Remus

 

 

Director — Global Compensation and Benefits

 

--------------------------------------------------------------------------------